Motion to Abate Granted; Motion to Dismiss Denied; Abatement Order filed July
31, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00415-CV
                                   ____________

                    TEXAS CYPRESS CREEK HOSPITAL, L.P.
                  D/B/A CYPRESS CREEK HOSPITAL, Appellant

                                           V.

                             MYRA ANDERSON, Appellee


                       On Appeal from the 269th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-49080


                              ABATEMENT ORDER

       On June 18, 2012, appellant filed a motion to abate this appeal pending resolution
of a related case styled Texas Cypress Creek Hospital, L.P. d/b/a Texas Cypress Creek
Hospital v. Myra Anderson, et al., pending in the 125th District Court of Harris County,
Texas under cause number 2012-26254. In response, appellee filed to dismiss this appeal
for lack of standing. We DENY the motion to dismiss, GRANT the motion to abate, and
issue the following order.
       We order this appeal ABATED pending resolution of the related case styled Texas
Cypress Creek Hospital, L.P. d/b/a Texas Cypress Creek Hospital v. Myra Anderson, et
al., pending in the 125th District Court of Harris County, Texas under cause number
2012-26254. The parties are to advise this court when the related case has been decided
and to file an appropriate motion to reinstate this appeal.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket pending resolution of the related case cited above. The appeal will be reinstated
on this court’s active docket when this court is notified that the related case has been
decided. The court will also consider an appropriate motion to reinstate the appeal filed
by either party, or the court may reinstate the appeal on its own motion.



                                       PER CURIAM




                                              2